Citation Nr: 0405558	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
hand shrapnel wound.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which denied service 
connection for bilateral hearing loss, residuals of a left 
hand shrapnel wound, and residuals of a back injury.  In 
September 2003, the veteran testified at a Travel Board 
hearing.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is due in 
part to noise exposure during active service.

2.  Claimed residuals of a left hand shrapnel wound are not 
currently shown.

3.  A back disability began after service and was not caused 
by any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 
(2003).

2.  Claimed residuals of a left hand shrapnel wound were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Claimed residuals of a back injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1942 to October 1945.  His service records reflect that he 
served overseas in Europe during World War II, including 
campaigns in Normandy, Northern France, and Central Europe.  
His discharge document shows he last served with the 1st 
Infantry Division and his military occupational specialty was 
sewing machine operator.  A separation qualification record 
mentions that during service his military occupational 
specialties had been 11/2 months of basic training in the 
infantry, 7 months as a mechanic, 11 months as a sewing 
machine operator, and 3 months as an ammunition bearer.  
There is no indication of combat decorations.  The veteran's 
service medical records reportedly were destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).   

A January 1952 medical certificate indicates the veteran was 
seeking treatment for low back pain.  He gave a history that 
in 1947 he had an attack of left calf pain, which ceased 
after 2 weeks of diathermy; in July 1951 he had an attack of 
lumbar pain; and in December 1951 the lumbar pain recurred 
and had continued since then.  The current diagnosis was 
sacroiliac strain with possible arthritis of the lower spine.

VA outpatient treatment records from February 1952 show the 
veteran being seen with complaints of lumbar and left calf 
pain.  On physical examination, there was no limitation of 
motion of the lumbar spine.  There was some muscle spasm of 
the paravertebral muscles on the left.  Straight leg raise 
was slightly restricted on the left.  Reflexes were equal and 
active, with no calf atrophy and no loss of motor strength.  
X-rays of the lumbosacral spine and pelvis showed no definite 
pathology.  The impressions were chronic low back strain, and 
possible herniated disc.

VA outpatient treatment records show the veteran being seen 
in January 1999 with complaints of recent onset of 
progressive cervical spine discomfort.  X-rays of the 
cervical spine showed advanced degenerative changes and disc 
space narrowing with foraminal encroachment between C3 and 
C7.  In June 2000, he was seen with complaints of non-
radiating lower back pain and hearing loss, both of which he 
said he had experienced since service.  He was wearing a back 
brace and hearing aids at this time.  Lumbosacral spine X-
rays from June 2000 showed moderately advanced degenerative 
changes with disc space narrowing between L3 and S1.  In 
September 2000, he was given an audiology evaluation.  He 
reportedly had used a hearing aid for several years.  He 
reported a history of military, occupational, or recreational 
noise exposure.  Audiological examination showed bilateral 
hearing loss.  The examiner's assessment was bilateral 
sensorineural hearing loss.  It was indicated that hearing 
loss was consistent with presbycusis, noise exposure.  In 
December 2000, he was treated for back pain.  

In June 1999, the veteran filed his current claims for 
service connection for bilateral hearing loss, residuals of a 
left hand shrapnel wound, and residuals of a back injury.

In October 2001, the veteran was given a VA audiological 
examination.  He reported that he had served in the Army Air 
Corps for 8 months in 1942 as a ground crew mechanic, and was 
constantly exposed to aircraft engine noise without hearing 
protection.  He said he was then transferred to the Army 
infantry where he fought in the D-Day invasion and throughout 
the European theater.  He stated that he was constantly 
exposed to all the noises of war.  He denied any significant 
noise exposure while working as a foreman in a clothing 
factory after service.  He also denied significant 
recreational or other occupational noise exposure.  He 
expressed difficulty hearing speech clearly, especially in 
the presence of background noise.  Audiological examination 
indicated that the puretone decibel thresholds in the right 
ear, at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz, were 65, 75, 80, 85, and 85 decibels, respectively.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, were 
65, 80, 85, 90, and 95 decibels, respectively.  Speech 
recognition scores, using the Maryland CNC test, were 88 
percent bilaterally.  The examiner's diagnosis was moderate 
to severe bilateral sensorineural hearing loss.  The examiner 
indicated that in the absence of significant occupational or 
recreational noise exposure, the veteran's hearing loss was 
worse than expected from aging alone.  The examiner opined 
that the veteran's bilateral hearing loss was more likely 
than not the result of his significant military noise 
exposure.  

Ongoing VA treatment records dated to 2003 show various 
ailments including hearing loss and a low back disorder.  

There are no post-service medical records of any  residuals 
of a left hand shrapnel wound.

In January 2003, the examiner who performed the veteran's 
October 2001 VA audio examination was asked by the RO to 
provide an additional opinion.  He noted that a conflict of 
information was present between the veteran's claims file and 
the veteran's reported history with regard to activities 
during service.  As a result of this conflict, the examiner 
stated that he was unable to provide an opinion regarding the 
likelihood that any of the veteran's current hearing loss was 
related to his military noise exposure.

In September 2003, the veteran testified at a Travel Board 
hearing.  Regarding a claimed left hand shrapnel wound, he 
stated that he was injured when he was helping a friend and a 
piece of shrapnel from a grenade hit his finger.  He said 
this occurred in either 1943 or 1944.  He said he did not 
seek medical attention for the injury at the time.  He 
testified that he saw a doctor years later, and was told that 
he had rheumatism and might have problems later on.  
Regarding his back, he said that he first injured his back 
when he fell approximately six feet when he was getting off a 
plane in service.  He said that he went to the hospital and 
was there for a week, but nothing was found and he was 
discharged.  He reported that this occurred in either 1942 or 
1943.  He said that he injured his back once more in service, 
in 1944, when he twisted it while helping a friend.  He 
testified that the next time he injured his back was in 
either 1947 or 1948, and he went to the hospital and was told 
that nothing could be done.  He said that after service he 
held a job where he was in charge of manufacturing and worked 
at a desk.  He reported that his back began giving him 
problems again in the late 1960s, and eventually he was 
treated and was able to walk again without having much pain.  
He said that later on, in 1977, his pain became worse and he 
had to stop working.  He testified that he still experienced 
back pain.  Regarding hearing loss, he stated that he was 
exposed to a lot of noise in service when he was working 
around airplanes without hearing protection.  He said that 
people would often have to repeat things for him to hear 
them.  He said that he was also exposed to a lot of noise 
when he was stationed in Europe.  He testified that he was 
not exposed to noise in his occupation after service.  He 
indicated his belief that his current hearing loss was 
related to his noise exposure in service.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
for service connection.  Relevant medical records have been 
obtained and VA examination has been provided where 
warranted.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
which become manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

1.  Bilateral hearing loss

Unfortunately, service medical records from the veteran's 
1942-1945 active duty are unavailable, reportedly having been 
destroyed in a fire at the NPRC.  The first post-service 
medical evidence of record concerning hearing loss is from 
2000, and at that time the veteran reported he had used 
hearing aids for several years.  A current bilateral hearing 
loss disability, under the standards of 38 C.F.R. § 3.385, is 
shown.  At a VA examination in 2001, the examiner indicated 
that it was more likely than not that the veteran's current 
hearing loss was related to his military noise exposure.  
However, in 2003, in response to RO questioning of the last 
opinion, the examiner stated that he was no longer able to 
provide an opinion regarding a relationship between the 
veteran's current hearing loss and his military noise 
exposure, as there was conflicting information as to noise 
exposure in service.

While the veteran served in Europe during World War II, it is 
not shown that he engaged in combat, and thus the provisions 
of 38 U.S.C.A. § 1154 are inapplicable.  Nonetheless, the 
description of his duties and assignments in service, as 
found in service discharge papers, is consistent with 
substantial noise exposure.  The 2001 VA examiner opined that 
the veteran's current hearing loss was due to such noise 
exposure.  This 2001 medical opinion reflects an adequate 
understanding of noise exposure in service, perhaps better 
than in the subsequent 2003 addendum which was solicited by 
the RO.  

Although the veteran's bilateral hearing loss was not 
medically diagnosed until years after service, there is a 
reasonable basis to trace the onset of the disorder to noise 
exposure in service.  See 38 C.F.R. § 3.303(d).  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds the veteran's current bilateral 
hearing loss is due in part to service noise exposure.  The 
condition was incurred in service, warranting service 
connection.

2.  Left hand shrapnel wound

While the veteran says he had a minor shrapnel wound to his 
left hand during service, he concedes the condition was not 
treated in service.  The post-service medical records 
describe no residuals of any shrapnel wound which might have 
occurred in service.

One requirement for service connection is competent medical 
evidence that the claimed condition currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  As the medical 
evidence indicates no residuals of any shrapnel wound of the 
left hand, there is no basis for service connection.  The 
preponderance of the evidence is against the claim for 
service connection for residuals of a left hand shrapnel 
wound; thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

3.  Back injury

Again, there are no medical records from the veteran's 1942-
1945 active duty.  There is no evidence of low back arthritis 
within the year after active duty, as required for a 
presumption of service conneciton.  The first post-service 
medical evidence of a back problem is from 1952, and at that 
time the veteran gave a history of problems dating from after 
service.  More recent medical records show treatment for a 
low back disorder from 1999 to the present.  None of the 
medical evidence relates the veteran's current back condition 
to his military service.  While the veteran has indicated his 
belief that he has residuals of a back injury which was 
incurred in service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The weight of the credible evidence demonstrates that the 
veteran's current back disorder began after active duty and 
was not caused by any incident of service.  The condition was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for residuals of a back injury, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.









ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of a left hand shrapnel 
wound is denied.

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



